Name: 87/332/EEC: Commission Decision of 12 June 1987 on improving the efficiency of agricultural structures in Italy (Abruzzi) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural structures and production;  regions of EU Member States;  farming systems
 Date Published: 1987-06-27

 Avis juridique important|31987D033287/332/EEC: Commission Decision of 12 June 1987 on improving the efficiency of agricultural structures in Italy (Abruzzi) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 168 , 27/06/1987 P. 0041 - 0042*****COMMISSION DECISION of 12 June 1987 on improving the efficiency of agricultural structures in Italy (Abruzzi) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) (87/332/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Italian Government has forwarded Abruzzi Regional Law No 37 of 31 July 1986 laying down rules for the application of Regulation (EEC) No 797/85; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the stated provisions with the abovementioned Regulation, and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas under the third subparagraph of Article 2 of the abovementioned Law, and under Circular No 18 922 of 27 October 1986, the regional aids for investments, and in particular those provided for by Regional Laws No 31 of 3 June 1982 and No 25 of 11 April 1985, are subject to the limitations and restrictions provided for in Article 8 (2), (3) and (4) of Regulation (EEC) No 797/85; Whereas the aids provided for in Article 4 of Regulation (EEC) No 797/85 are reserved for farmers practising farming as their main occupation in compliance with Article 2 (5) of that Regulation; whereas Article 4 of the abovementioned Law must consequently be applied so that in each case the region actually carries out a check to see whether that condition is satisfied; Whereas the Community financial contribution to the specific aids for young farmers provided for in Article 9 of the Law must be limited to only those cases complying with the criteria laid down in Article 7 (1) of Regulation (EEC) No 797/85; whereas only aid granted to young farmers with the vocational training provided for in the third subparagraph of Article 12 of Law No 153 of 9 May 1975, or who have followed the training course provided for in the third indent of the first subparagraph of Article 21 (1) of Regulation (EEC) No 797/85, may consequently be reimbursed pursuant to Article 7 of that Regulation; Whereas only the taking over of the legal and financial responsibility or co-responsibility for the management of the holding may be considered as first installation within the meaning of Article 7 and whereas only cases complying with such criteria may be considered eligible; Whereas this Decision does not relate to the authorization provided for in Article 6 (5) of Regulation (EEC) No 797/85 as regards agricultural cooperatives and whereas the amount of investments provided for in Article 7 of the Regional Law may consequently not exceed 360 000 ECU until such time as a decision is taken under Article 6 of that Regulation; Whereas, subject to the above remarks, the provisions laid down in Abruzzi Regional Law No 37 of 31 July 1986 satisfy the conditions and objectives of Regulation (EEC) No 797/85 in so far as they relate to measures governed by that Regulation; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Abruzzi Regional Law No 37 of 31 July 1986 laying down rules for the application of Regulation (EEC) No 797/85 satisfies the conditions governing a Community financial contribution to the common measure provided for in Article 1 of that Regulation, subject to the following conditions: (a) pursuant to Article 2 of the Law, the Region shall ensure that aids to investments are granted only to farmers practising farming as their main occupation within the meaning of Article 2 (5) of Regulation (EEC) No 797/85; (b) the amount of investments provided for in Article 7 that may be carried out by cooperatives shall be limited to 360 000 ECU until such time as the Commission decides otherwise pursuant to Article 6 (5) of Regulation (EEC) No 797/85; (c) the EAGGF contribution to the aids provided for in Article 9 of the Law in favour of young farmers shall be limited to the aids granted to young farmers - who have the vocational training provided for in the third subparagraph of Article 12 of Law No 153 of 9 May 1975, or who have followed a training course as laid down in the third indent of the first subparagraph of Article 21 (1) of Regulation (EEC) No 797/85, - who take over for the first time the legal and financial responsibility or co-responsibility for the management of the holding. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 12 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.